Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 14-BG-607

                      IN RE VICTOR MBA-JONAS, PETITIONER.

                      A Suspended Member of the Bar of the
                      District of Columbia Court of Appeals
                          (Bar Registration No. 452042)

                      On Report and Recommendation of the
                       Board on Professional Responsibility
                                  (BDN-19-11)

(Argued April 14, 2015                                     Decided July 2, 2015)

      Victor Mba-Jonas, pro se.

      William R. Ross, Assistant Bar Counsel, with whom Wallace E. Shipp, Jr.,
Bar Counsel, Jennifer P. Lyman, Senior Assistant Bar Counsel, and Jelani Lowery,
Senior Staff Attorney, were on the brief, for Bar Counsel.

      Before WASHINGTON, Chief Judge, BECKWITH, Associate Judge, and REID,
Senior Judge.

      PER CURIAM:        Having found by clear and convincing evidence that

petitioner, Victor Mba-Jonas, failed to satisfy any of the criteria for reinstatement

outlined in In re Roundtree, 503 A.2d 1215, 1217 (D.C. 1985), the Ad Hoc

Hearing Committee (“Hearing Committee”) recommended that Mr. Mba-Jonas’

petition for reinstatement be denied. The Board on Professional Responsibility
                                          2

took no exception to the Hearing Committee’s recommendation. We accept the

Hearing Committee’s recommendation.



                                          I.



      The Maryland Court of Appeals indefinitely suspended Mr. Mba-Jonas from

the practice of law in Maryland with the right to petition for reinstatement after

ninety days. See Attorney Grievance Comm’n v. Mba-Jonas, 919 A.2d 669 (Md.

2007) (“Mba-Jonas I”). Thereafter, Bar Counsel initiated reciprocal disciplinary

proceedings.     While that reciprocal proceeding was pending, the Maryland Court

of Appeals again suspended Mr. Mba-Jonas indefinitely for additional misconduct,

imposing a right to petition for reinstatement after six months.        See Attorney

Grievance Comm’n v. Mba-Jonas, 936 A.2d 839 (Md. 2007) (“Mba-Jonas II”).

This court consolidated the matters and ultimately imposed identical discipline in

both matters, suspending Mr. Mba-Jonas for ninety days with a fitness

requirement, as in Mba-Jonas I, and six months with a fitness requirement, as in

Mba-Jonas II.1



      1
         In Mba-Jonas I and Mba-Jonas II, Mr. Mba-Jonas was disciplined for
mismanaging client trust accounts over a substantial period of time and failing to
disclose a material fact regarding his past representation of a client to a Maryland
                                                                     (continued . . .)
                                        3

                                        II.



      “In a disciplinary case, this court accepts the [Hearing Committee’s]

findings of fact unless they are unsupported by substantial evidence of record.” In

re Samad, 51 A.3d 486, 495 (D.C. 2012) (internal quotation marks omitted); see

also D.C. Bar R. XI, § 9 (h)(1). Furthermore, “[a]lthough we place ‘great weight’

on the recommendations of the Board and Hearing Committee, this court has the

ultimate authority to decide whether to grant a petition for reinstatement.” In re

Sabo, 49 A.3d 1219, 1224 (D.C. 2012) (quoting In re Bettis, 644 A.2d 1023, 1027

(D.C. 1994)). However, this court defers to the Hearing Committee’s findings of

fact because the Hearing Committee is “the only decision-maker which had the

opportunity to observe the witnesses and assess their demeanor.” Id. (internal

quotation marks omitted).



      A petitioner seeking reinstatement has the burden of proving by clear and

convincing evidence that the petitioner “has the moral qualifications, competency,

and learning in law required for admission,” and that resumption of the practice of


(. . . continued)
Bar investigator who was investigating an overdraft of one of Mr. Mba-Jonas’
client trust accounts.
                                          4

law “will not be detrimental to the integrity and standing of the Bar, or to the

administration of justice, or subversive to the public interest.” D.C. Bar R. XI,

§ 16 (d). In determining whether a petitioner has carried its burden, this court

considers:

      (1) the nature and circumstances of the misconduct for which the
      attorney was disciplined; (2) whether the attorney recognizes the
      seriousness of the misconduct; (3) the attorney’s conduct since
      discipline was imposed, including the steps taken to remedy past
      wrongs and prevent future ones; (4) the attorney’s present character;
      and (5) the attorney’s present qualifications and competence to
      practice law.

Roundtree, 503 A.2d at 1217.



      Here, the Hearing Committee’s findings were substantially supported by the

evidence provided and the Hearing Committee properly applied the Roundtree

factors in determining whether Mr. Mba-Jonas should be reinstated. Furthermore,

Mr. Mba-Jonas’ contention that the Hearing Committee improperly considered his

handling of his personal financial accounts is without merit given that this behavior

reflects the very conduct that led to his indefinite suspension. See In re Robinson,

705 A.2d 687, 688-89 (D.C. 1988) (recognizing that “in reinstatement cases[,]

primary emphasis should be given to matters bearing most closely on the reasons

why the attorney was suspended or disbarred in the first place” and declining to

disregard petitioner’s mismanagement of personal finances because it was
                                         5

“behavior reminiscent of actions that led to his disbarment”). The fact that the

petitioner in Robinson was found to have intentionally misappropriated client

funds while Mr. Mba-Jonas was found to have been negligent in his misconduct is

not dispositive here because, like in Robinson, examining Mr. Mba-Jonas’

handling of his personal financial affairs was the only means of evaluating whether

he could once again be entrusted with client funds. Accordingly, it is



      ORDERED that Victor Mba-Jonas’ petition for reinstatement is denied.

However, pursuant to the Hearing Committee’s recommendation, Mr. Mba-Jonas

is permitted to submit a new petition for reinstatement immediately after the date

of issuance of this opinion.



                                                   So ordered.